IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                 February 15, 2005 Session

          SANDRA LEE BUETTNER v. NEIL WILLIAM BUETTNER

                              Chancery Court for Henry County
                                        No. 17787



                     No. W2004-01788-COA-R3-CV - Filed June 2, 2005



                  PARTIAL DISSENT AND PARTIAL CONCURRENCE


        I must respectfully dissent from the majority’s holding that there should be no increase in
alimony upon the younger child reaching the age of majority. As the majority states, the various
provisions of the contract must be construed together, and we should seek to ascertain the
intention of the parties based upon the usual, natural, and ordinary meaning of the language
employed. Reading the provisions of the MDA, it is my interpretation that the intention of the
agreement is clearly set out that “as each child reaches 18 years of age or graduates from high
school or should have done so, whichever is the last to occur, the defendant will have to begin an
additional alimony in futuro payment as herein before calculated.” (Emphasis added). This
provision, coupled with the express provision of the MDA stating “furthermore, this obligation
or these payments are to be made regardless of who the child is living with or who may have
custody of the children when the child reaches or should have reached 18 years of age or
graduates from high school,” indicates to this member of the Court that the obligation for
additional alimony is not governed by whether Mr. Buettner would have any child support
obligation payable but is governed by what he would have an obligation for in the way of child
support based upon the guidelines.

       I would hold that Ms. Buettner is entitled to additional alimony of fifty percent of twenty-
one percent of his net income, as defined by the guidelines.

       I concur in the Opinion in all other respects.


                                              _________________________________________
                                              W. FRANK CRAWFORD, PRESIDING
                                              JUDGE, W.S.